                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

PENNY ALEXANDER,

       Plaintiff,

v.                                                   Case No. 19-858 JPG/MAB

PUPPY TRAVELERS, LLC and
ZACHARIAH MCCULLY,

       Defendants.


                            MEMORANDUM AND ORDER

       In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend,

559 U.S. 77, 94 (2010) (noting courts’ “independent obligation to determine whether

subject-matter jurisdiction exists, even when no party challenges it”). The Court has noted

the following defects in the jurisdictional allegations of the Notice of Removal (Doc. 1)

filed by defendant Puppy Travelers, LLC:

     Failure to allege the citizenship of each member of an unincorporated
     association. To determine if complete diversity exists, the Court must examine the
     citizenship of each member of a limited liability company. See White Pearl
     Inversiones S.A. (Uruguay) v. Cemusa, Inc., 647 F.3d 684, 686 (7th Cir. 2011);
     Belleville Catering Co. v. Champaign Market Place, LLC, 350 F.3d 691, 692 (7th Cir.
     2003). The relevant pleading must affirmatively allege the specific states of
     citizenship of each member of the limited liability company, and “the citizenship of
     unincorporated associations must be traced through however many layers of partners
     or members there may be.” Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617
     (7th Cir. 2002). The Notice of Removal states the defendant resides in Missouri but
     does not plead the citizenship of each of the LLC’s members.
       Failure to allege the citizenship of an individual. A complaint asserting diversity
       jurisdiction must allege the citizenship of an individual defendant, not merely
       residence. 28 U.S.C. § 1332(a)(1); Meyerson v. Harrah’s East Chicago Casino,
       299 F.3d 616, 617 (7th Cir. 2002); Held v. Held, 137 F.3d 998, 1000 (7th Cir.
       1998). Allegations of “residence” are jurisdictionally insufficient. Steigleder v.
       McQuesten, 198 U.S. 141 (1905). Dismissal is appropriate where parties allege
       residence but not citizenship. Held, 137 F.3d at 1000. The Notice of Removal
       alleges residence but not citizenship of defendant, Zachariah McCully and Plaintiff
       Penny Alexander.

       The Court hereby ORDERS that the defendant Puppy Travelers, LLC shall have up

to and including September 9, 2019, to amend the faulty pleading to correct the

jurisdictional defect. See 28 U.S.C. § 1653. Failure to amend the faulty pleading may

result in remand of this case for lack of subject matter jurisdiction. Amendment of the

faulty pleading to reflect an adequate basis for subject matter jurisdiction will satisfy this

order. Defendant Puppy Travelers, LLC is directed to consult Local Rule 15.1 regarding

amended pleadings and need not seek leave of Court to file such amended pleading.

IT IS SO ORDERED.
DATED: August 19, 2019

                                               s/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE
